NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARY VANDERMEULEN,                              No. 19-15273

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02062-JAT-DMF

 v.
                                                MEMORANDUM*
THOMAS L. LECLAIRE, Superior Court
Judge (retired) County of Maricopa; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Cary VanDerMeulen appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging a variety of constitutional claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Whitaker v.

Garcetti, 486 F.3d 572, 579 (9th Cir. 2007) (dismissal under Heck v. Humphrey,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
512 U.S. 477 (1994)); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed VanDerMeulen’s claims against

officers Walter and Tucker related to VanDerMeulen’s arrest and the search and

seizure of his property because success on these claims would necessarily imply

the invalidity of his conviction, and VanDerMeulen failed to show that his

conviction had been invalidated. See Heck, 512 U.S. at 486-87 (if “a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated”).

      The district court properly dismissed VanDerMeulen’s remaining claims

against officers Walter and Tucker, as well as his claims against Brinker, Shupe,

and Judges LeClaire, McMurdie, Swann, and Orozco, because these defendants are

entitled to absolute immunity. See Paine v. City of Lompoc, 265 F.3d 975, 980

(9th Cir. 2001) (“Witnesses, including police witnesses, are accorded absolute

immunity from liability for their testimony in judicial proceedings.”); Fry v.

Melaragno, 939 F.2d 832, 836-38 (9th Cir. 1991) (explaining that government

attorneys are subject to absolute immunity in both civil trials and criminal

                                          2                                      19-15273
proceedings); Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988)

(explaining judicial immunity doctrine).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                           3                                19-15273